Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments, amendments filed on 07/14/2022 and a supplemental amendment filed on 07/28/2022 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Thus, amended claims 18, 20, 22, 24 and 28-33 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 112(a) 
Previous rejection of claims 18-28 and 30-33 rejected under 35 U.S.C. 112(a) for written-description/enablement/Biologic-Deposit, is being withdrawn due to claim amendments and persuasive arguments.
Withdrawn-Claim Rejections: 35 USC § 103
Previous rejection of claims 18-28 and 30-33 rejected under 35 U.S.C. 103(a) as being unpatentable over Petit1 et al., (WO 2017/037362, publication date 03/09/2017 in IDS; see provided English Machine-Translation and disclosing polynucleotides and encoded polypeptides having 100% sequence identities to SEQ ID NO: 1, SEQ ID NO; 2, SEQ ID NO: 3 and SEQ ID NO: 4 of the instant application and having glucoamylase activities; see provided sequence alignments) or Petit2 et al., (US 10,947,519 B2) and in view of Brevnova et al., (US 9,206,444) and Clarkson et al., (US 7,314,743 disclosing polypeptides having 100% sequence identity to SEQ ID NO: 6 and SEQ ID NO: 8 of the instant invention and having xylanase activities; see provided sequence alignments), is being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 07/14/2022; pages 12-15).
Allowable Subject Matter
Claims 18, 20, 22, 24 and 28-33 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652